     Case 2:17-cv-00012-TLN-JDP Document 108 Filed 02/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER IAN GUSTARD,                         No. 2:17-CV-0012-TLN-JDP-P
12                      Plaintiff,
13           v.                                        ORDER
14    DOUGLAS R. McCAULEY, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter has been referred to the undersigned to conduct a settlement

19   conference. See ECF No 106. On February 19, 2021, the Court issued an order continuing the

20   matter to March 12, 2021, at 10:00 a.m. See ECF No. 107. Good cause appearing therefor, the

21   matter is further continued to 1:30 p.m. The date remains the same. This is a time change only.

22                 IT IS SO ORDERED.

23

24   Dated: February 26, 2021
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
